Title: From Benjamin Franklin to Benjamin Vaughan, 8 October 1783
From: Franklin, Benjamin
To: Vaughan, Benjamin


          
            My very dear Friend,
            Passy, Oct. 8. 1783.
          
          I cannot let this Opportunity of Mr. Jay’s going to London, pass without Dropping a Line to you, to say that I am tolerably well and love you as much as ever; and that I wish to hear from you oftner, tho’ I am so bad a Correspondent as not to deserve it.
          I find I have, left, four of my Vols. on Electricity, and none of your Collection. If Mr Johnson does not think I have already had too many Copies, and will send me four more, I shall be oblig’d to him. Mr Jay will be kind enough to bring them. I am

long in your Debt: when will you send me your Account?— Have you receiv’d News of your good Father & Family’s Arrival? My Love to your Brother William, & let me know how you, your Spouse, & Children do; for I suppose you have now more than one. My Grandson presents his respectful Compliments, and I am ever Yours most affectionately
          
            B Franklin
            Benjn Vaughan Esqr
          
         
          Endorsed: Dr. Franklin 8 Octr: 1783.
        